DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-10 and 14-16) in the reply filed on 22 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 November 2022, as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (GB 2302542), Shizuto (JP-2011127018 (Machine Translation provided)), or Ohashi et al. (WO 2011/145667) in view of Ruskin (US PG Pub. 2017/0035044).
Regarding Claim 1: Chen et al.  discloses a polymer composition comprising a pyrethroid (i.e bifenthrin) serving as a masterbatch in the fabrication of molded articles such as cable pipe (pg. 2, lines 10-16). Shizuto discloses (abs., para. [0001]) a polymer composition and a molded article obtained from the composition, wherein the polymer composition comprises a pest controlling compound such as a pyrethroid ([0011]-[0012]) and the molded article can be a hose or a pipe ([0043]). Ohashi et al. disclose a polymer composition (i.e resin) comprising a pyrethroid (pg. 2, lines 7-9)  being moldable into hoses or pipes (pg. 14, lines 19-25). Neither Chen et al., Shizuto, nor Ohashi et al. explicitly disclose that the hose or pipe is a drip irrigation lateral. However, Ruskin discloses a rodent and insect resistant irrigation pipe, and more specifically low-density plastic and rubber irrigation pipe, and exemplifies a drip irrigation pipe ([0002] and [0009]), wherein the pipe comprises silica and an optional odor-producing pest repellant ([0002], [0013]). A person having ordinary skill in the art at the time of invention would have therefore found it obvious to provide insect repellant to polymer compositions as disclosed by Chen et al., Shizuto, or Ohashi et al. in order to modify the teaching of Ruskin that the hose or pipe is a drip irrigation lateral in order to arrive provide further insect protection to the irrigation lateral of Ruskin.
Regarding Claims 2 and 3: All of Chen et al., Shizuto, or Ohashi et al. in view of Ruskin disclose the invention as described above in the rejection of claim 1, and further disclose wherein the pyrethroid is bifenthrin or deltamethrin (Chen et al. (pg. 1 lines 26-31, pg. 2 lines 10-16), Shizuto ([0012]) and Ohashi et al. (pg. 5 lines 10-15)).
Regarding Claims 4 and 16: All of Chen et al., Shizuto, or Ohashi et al. in view of Ruskin disclose the invention as described above in the rejection of claim 1. Chen et al. further disclose that the conduit can be formed by extrusion (pg. 3 lines 5-25), however product patentability is determined by composition and structure irrespective of method of making.  Therefore, the manner of making is not pertinent to patentability.  Ruskin further disclose wherein the lateral is an integral drip irrigation lateral having a plurality of emitters are attached to an inner circumference of the conduit in a spaced relationship (Claim 13).
Regarding Claims 5 and 6: All of Chen et al., Shizuto, or Ohashi et al. in view of Ruskin disclose the invention as described above in the rejection of claim 2.  Chen et al further disclose wherein the weight of the bifenthrin is in the range of 0.1% to 3.0% based on the total weight of the water conduit (pg. 3 lines 5-6) and that the masterbatch can be used directly to extrude the conduit (pg. 2 lines 13-14).  While Chen et al., Shizuto, and Ohashi et al. disclose the use of bifenthrin, they fail to specifically disclose (2-Methyl-3-phenylphenyl) methyl (1S,3S)-3-[(Z)-2-chloro-3,3,3- trifluoroprop-1-enyl]- 2,2-dimethylcyclopropane-1-carboxylate.  However, absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found it obvious to use any known bifenthrin pesticide for its intended purpose as described by the teachings of the prior art.
Regarding Claim 7: All of Chen et al., Shizuto, or Ohashi et al. in view of Ruskin disclose the invention as described above in the rejection of claim 1.  Chen et al. describes  the bifenthrin as being introduced as part of a masterbatch that contains also polyethylene (pg. 2 lines 13-23). The type of PE corresponds to obvious options to the skilled in the art.
Regarding Claim 8: All of Chen et al., Shizuto, or Ohashi et al. in view of Ruskin disclose the invention as described above in the rejection of claim 7.  While none of Chen et al., Shizuto, nor Ohashi et al. specifically disclose wherein the composition further comprises a color masterbatch, adding color to plastic is well known and would be obvious to a person having ordinary skill in the art at the time of invention.  Color piping is well known.
Regarding Claims 9: All of Chen et al., Shizuto, or Ohashi et al. in view of Ruskin disclose the invention as described above in the rejection of claim 1.  Chen et al. further disclose that the conduit can be formed by extrusion (pg. 3 lines 5-25), however product patentability is determined by composition and structure irrespective of method of making.  Therefore, the manner of making is not pertinent to patentability.  
Regarding Claim 10 : All of Chen et al., Shizuto, or Ohashi et al. in view of Ruskin disclose the invention as described above in the rejection of claim 2.  Chen et al. further describe the bifenthrin as being introduced as part of a masterbatch that containing isopropy lated phenyl phosphate (i.e. carrier) (pg. 3 lines 16-17). Alternatively, Shizuto describe that the releasable active compounds can be held, supported, adsorbed, absorbed by a carrier such as silica or zeolites ([0026]). Further Ohashi et al. describe that the pyrethroid is optionally supported on an auxiliary carrier (pg. 9, lines 14-25).
Regarding Claims 14 and 15: All of Chen et al., Shizuto, or Ohashi et al. in view of Ruskin disclose the invention as described above in the rejection of claim 1. Ruskin further describes that the conduit can be multi­layered while the pest repellent is present at least in the external layer ([0009], [0011]). The manufacture of a multilayer conduit through co-extrusion or blown film process is obvious to the skilled in the art. Alternatively, Shizuto describes that the polymeric composition containing the repellent can be extruded into a multilayered article in any of the layers ([0042]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744